  Case: 1:16-cv-00748-SO Doc #: 82 Filed: 07/08/19 1 of 7. PageID #: 717




             IN THE UNITED STATES DISTRICT COURT
                  NORTHERN DISTRICT OF OHIO
                      EASTERN DIVISION

Robert Kalvitz,                    ) Case No: 1:16-cv-748
                                   )
                  Plaintiff,       ) (Judge Solomon Oliver, Jr.)
                                   )
              -vs-                 )
                                   )
City of Cleveland, Ohio, et al.,   ) Plaintiff’s Trial Brief
                                   )
                  Defendants.      )

        I.   Synopsis of Facts

      Plaintiff will prove his claims under 42 U.S.C. § 1983 by his testimony

about the events of May 16, 2014 at the the Zone Car Lounge.

      The Zone Car Lounge is a private club operated by the Cleveland Po-

lice Patrolmen’s Association that serves alcohol. On May 16, 2014, plaintiff,

a retired police officer, was attending a memorial celebration at the Zone

Car Lounge that was part of the National Police Week and Peace Officers

Memorial Day.

      Defendants Follmer, Kinas, and Randolph were also at the celebra-

tion. Defendant Kinas was president of the union in 2014. Plaintiff expects
  Case: 1:16-cv-00748-SO Doc #: 82 Filed: 07/08/19 2 of 7. PageID #: 718



Kinas to testify as he did at his deposition, that there has been at least one

fight at the lounge at each of these celebrations. These fights were broken

up by union members and resolved without arrest.

      Plaintiff will testify that he had an altercation with a police officer

from Detroit, Michigan which resulted in plaintiff on the floor, facing up-

wards. Defendants Kinas and Randolph came on the scene, identified them-

selves as Cleveland Police officers, and each stated that he would handle the

situation because “We’re Cleveland.”

      Defendants Randolph and Kinas then beat, struck, and kicked plain-

tiff while he was on the floor. Defendant Randolph told plaintiff he was un-

der arrest; defendants Randolph and Kinas turned plaintiff onto his stom-

ach. Defendant Randolph then handcuffed plaintiff. Defendants Randolph,

Kinas, and Follmer carried plaintiff out of the Lounge to the alley where

they threw plaintiff against a concrete wall and to the ground.

      Plaintiff will testify that defendants Randolph, Kinas, and Follmer

were each wearing a black holster containing a black semi-automatic

weapon and defendants Follmer and Kinas were each wearing a police

badge clipped to his waist.




                                     -2-
  Case: 1:16-cv-00748-SO Doc #: 82 Filed: 07/08/19 3 of 7. PageID #: 719



       Plaintiff received a head injury, broken cheekbone, broken ribs, and

injuries to his elbow and left eye. Dr. Christopher Murphy treated plaintiff

at the emergency room and is expected to testify to his medical condition.

       In addition to this evidence about the conduct of defendants Follmer,

Kinas, and Randolph, plaintiff will also rely on a report prepared by the

United States Department of Justice. On December 4, 2014, the United

States Department of Justice (“DOJ”) found after an investigation that sys-

temic deficiencies in the operational and structural areas of the Cleveland

Division of Police (“CDP”), including its accountability systems, caused a

pattern or practice of the use of excessive and unreasonable force by CDP

police officers.

       The DOJ found that Cleveland police officers violate basic constitu-

tional precepts in their use of deadly and less lethal force at a rate that is

highly significant. The DOJ further found that Cleveland police officers fre-

quently resort to a type of force that is unreasonable in light of the re-

sistance or threat encountered.

        II.   Controlling Law

       Plaintiff alleges violations of the Fourth Amendment to the United

States Constitution:

       The right of the people to be secure in their persons, houses,
       papers, and effects, against unreasonable searches and


                                     -3-
  Case: 1:16-cv-00748-SO Doc #: 82 Filed: 07/08/19 4 of 7. PageID #: 720



      seizures, shall not be violated, and no Warrants shall issue, but
      upon probable cause, supported by Oath or affirmation, and
      particularly describing the place to be searched, and the per-
      sons or things to be seized.

      Plaintiff brings his claims under 42 U.S.C. § 1983, which provides in

relevant part:

      Every person who, under color of any statute, ordinance, regu-
      lation, custom, or usage, or any State or Territory or the Dis-
      trict of Columbia, subjects, or causes to be subjected, any citi-
      zen of the United States or other person within the jurisdiction
      thereof to the deprivation of any rights, privileges, or immuni-
      ties secured by the Constitution and laws, shall be liable to the
      party injured in an action at law, suit in equity, or other proper
      proceeding for redress.

      To hold defendant Cleveland liable, plaintiff will show that he was

harmed because of a municipal policy or custom. Monell v. Dep’t of Soc.

Servs., 436 U.S. 658, 694 (1978). Plaintiff will meet this standard by relying

on the DOJ report to demonstrate “the existence of a custom of tolerance or

acquiescence of federal rights violations.” Burgess v. Fischer, 735 F.3d 462,

478 (6th Cir. 2013). (The Court held in its summary judgment ruling that the

DOJ report is admissible for this purpose. Kalvitz v. City of Cleveland, No.

1:16 CV 748, 2017 WL 6805678, at *12 (N.D. Ohio Oct. 16, 2017).)

      To hold the individual defendants liable, plaintiff will prove “(1) that

he was deprived of a right secured by the Constitution or laws of the United

States; and (2) that the deprivation was caused by a person acting under

color of law.” Webb v. United States, 789 F.3d 647, 659 (6th Cir. 2015). The


                                     -4-
  Case: 1:16-cv-00748-SO Doc #: 82 Filed: 07/08/19 5 of 7. PageID #: 721



right at issue is the Fourth Amendment’s protection against the unreason-

able use of force. See Graham v. Connor, 490 U.S. 386, 395 (1989). As the

Sixth Circuit explained in this case, “officers cannot use heightened levels

of force against an individual who is not resisting and poses no threat.” Kal-

vitz v. City of Cleveland, 763 F. App’x 490, 494 (6th Cir. 2019).

      The Sixth Circuit also explained the contours of the second element

of plaintiff’s claim, whether the deprivation was under color of law:

      As the district court correctly explained, whether an official’s
      conduct amounts to state action under § 1983 boils down to
      whether it is “fairly attributable” to the state. Rendell-Baker
      v. Kohn, 457 U.S. 830, 838 (1982) (internal quotation marks
      omitted). “Section 1983 is generally not implicated unless a
      state actor’s conduct occurs in the course of performing an ac-
      tual or apparent duty of his office, or unless the conduct is such
      that the actor could not have behaved as he did without the au-
      thority of his office.” [Waters v. City of Morristown, 242 F.3d
      353, 359 (6th Cir. 2001)] (citing West v. Atkins, 487 U.S. 42, 49–
      50 (1988)). The critical question is “whether the actor intends to
      act in an official capacity or to exercise official responsibilities
      pursuant to state law.” Id. And to answer that question, courts
      look at multiple factors, including how the officer was dressed,
      whether he was on duty, whether he displayed his badge,
      whether he announced himself as an officer, and whether he ar-
      rested or attempted to arrest anyone. See Swiecicki v. Delgado,
      463 F.3d 489, 496 (6th Cir. 2006), abrogated on other grounds by
      Wallace v. Kato, 549 U.S. 384 (2007); Parks v. City of Colum-
      bus, 395 F.3d 643, 652 (6th Cir. 2005).

Kalvitz v. City of Cleveland, 763 F. App’x 490, 495–96 (6th Cir. 2019).




                                      -5-
  Case: 1:16-cv-00748-SO Doc #: 82 Filed: 07/08/19 6 of 7. PageID #: 722




      III.   Evidentiary Issues Likely to Arise at Trial

      Plaintiff’s Motions in Limine raise hearsay issues that may arise in

testimony at trial. The defendants are likely to seek to rely on police reports

that contain hearsay and which were not prepared by the individual defend-

ants. The Court should bar this evidence.

      In addition, the individual defendants provided a preliminary witness

list on July 4, 2019, which includes eight witnesses who had not previously

been identified. In response to plaintiff’s query about the timeliness of this

disclosure, defense counsel responded on July 5, 2019 that these eight wit-

nesses “just came forward and were previously unknown to the individual

Defendants.” The Court should bar these surprise witnesses.

                          Respectfully submitted,
/s/ Joel A. Flaxman                   Sarah Thomas Kovoor (0069203)
    Joel A. Flaxman                   Thomas D. Lambros (0049206)
    Kenneth N. Flaxman                Kovoor Law, LLC.
    200 S Michigan Ave, Ste 201       155 South Park Avenue, Ste 165
    Chicago, IL 60604                 Warren, OH 44481
    knf@kenlaw.com                    sarah.thomas.kovoor@gmail.com
     jaf@kenlaw.com
    (admitted pro hac vice)
                           attorneys for plaintiff




                                      -6-
  Case: 1:16-cv-00748-SO Doc #: 82 Filed: 07/08/19 7 of 7. PageID #: 723




                      CERTIFICATE OF SERVICE

      I certify that on July 8, 2019, I electronically filed the foregoing.

      Notice of this filing will be sent to all parties by operation of the

Court’s electronic filing system. Parties may access this filing through the

Court’s system.

                                       Respectfully submitted,
                                   /s/ Joel A. Flaxman
                                       Joel A. Flaxman
                                       200 S Michigan Ave, Ste 201
                                       Chicago, IL 60604
                                       (admitted pro hac vice)




                                      -7-
